 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    FNU HAMEEDULLAH,                                  No. 2:19-cv-01714-TLN-JDP
12                       Plaintiff,
13           v.                                         ORDER
14    GREG WHITE, BENJAMIN MARQUEZ,
      and ZAMNI,
15
                         Defendants.
16

17

18          Plaintiff Fnu Hameedullah (“Plaintiff”), proceeding pro se, has filed this civil rights action

19   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 12, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within 14 days. (ECF No. 12.) Plaintiff has not

24   filed any objections to the findings and recommendations.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
 1        1. The Findings and Recommendations filed March 12, 2021 (ECF No. 12), are
 2           ADOPTED IN FULL;
 3        2. This action is DISMISSED without prejudice for failure to state a claim for the
 4           reasons set forth in the September 2, 2020 order (ECF No. 10); and
 5        3. The Clerk of Court is directed to close the case.
 6        IT IS SO ORDERED.
 7   DATED: May 3, 2021
 8

 9
                                                        Troy L. Nunley
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
